FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 33-55254-42 Neuro - Biotech Corp. (Exact name of registrant as specified in its charter) Aeschenvorstadt 71, CH-4051, Basel, Switzerland, Telephone: 41 61 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Shares, $0.001 par value (Title of each class of securities covered by this Form) NONE (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) o Rule 12g-4(a)(2) þ Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) þ Rule 15d-6 þ Approximate number of holders of record as of the certification or noticedate:540 Pursuant to the requirements of the Securities Exchange Act of 1934 United Mines, Inc.has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date:March 22, 2013 By: /s/ William Rusedski William Rusedski
